Citation Nr: 1447047	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial evaluation for depression not otherwise specified (depression), in excess of 30 percent disabling.

2.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran was scheduled for a videoconference Board hearing on August 2014.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is presently rated 30 percent disabling for his depression.  The Veteran was evaluated for his condition by VA in July 2011, when the Veteran was given a mental disorders examination.  The examiner determined that the Veteran did not suffer from impaired judgment, impaired abstract thinking, did not show difficulty in adapting to stressful circumstances, and did not have suicide ideation.  The Veteran was assigned a global assessment of functioning (GAF) score of 65.  The medical records from March 2013 show a severe worsening to the Veteran's condition.  
In March 2013, the Veteran was admitted to the Sioux Falls Health Care System.  The Veteran's chief complaint was suicidal ideation and depression.  The Veteran also stated that his back pain was nine out of ten.  The Veteran stated that he was arrested because he was "set up" by his nephew and that the Veteran's nephew told police that the Veteran inappropriately touched a twelve year old girl.  The Veteran stated that while on bail he went to a hotel and brought alcohol, pain pills, and a pistol.  The Veteran stated that he drank, and created a suicide plan in case the police came.  The medical notes also show that the Veteran thought about killing himself a week prior.  A mental status examination revealed poor insight and poor judgment with a GAF of 40.  The Veteran admitted to having suicidal ideation, and a suicidal safety plan was put into place, which included having a family member hide the Veteran's gun, and to encourage the Veteran not to drink.  In a suicide risk assessment the medical staff determined that the Veteran had a history of suicide attempts, impulsive and/or aggressive tendencies, with relationship, money, job, legal problems, chronic pain, and alcohol and drug use listed as potential stressors.  Medical records also indicate an outburst from the Veteran which showed that he yearned for a young girl in the visiting room.  This medical evidence suggests a worsening of the Veteran's depression, a new examination should be provided.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Updated VA treatment records should be obtained as well. Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the need for a medical examination and/or opinion, the Board notes that the Veteran has alleged he is unable to work.  In TDIU rating claims, the Court has held that the duty to assist requires that VA obtain an examination which includes an opinion on what effect an appellant's service connected disabilities have on his (or her) ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  Such an opinion has not yet been obtained, but is required to adjudicate the TDIU claim.



Accordingly, the case is REMANDED for the following action:


1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his depression, and spine disabilities dated since March 2013.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate examination regarding his claim for an increased rating for depression. The claims file must be made available to, and reviewed by, the examiner.   All indicated tests must be performed, and all findings reported in detail.

The examiner is asked to assess the current overall impairment of the Veteran's depression on social and occupational functioning.  The examiner is asked to describe all symptoms caused by the service-connected depression and the impact on the Veteran's occupational and social functioning.  The examiner is specifically asked to discuss the Veteran's worsening shown by the events in March 2013. 

3.  Schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's service-connected disabilities either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner should specifically address what type of duties the Veteran would be capable of performing in light of his service-connected disabilities and what duties he would not be able to perform. 

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran. The rationale for any opinion offered should be provided.


4. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



